Order, Family Court, New York County (Mary Bednar, J.), entered on or about February 29, 1996, which denied petitioner’s objections to the Hearing Examiner’s order granting respondent’s motion to expunge arrears reflected in the records of the Support Collection Unit as owing to petitioner, unanimously affirmed, without costs.
We find Hearing Examiner Pearl’s interpretation of Hearing Examiner Kestenbaum’s decision to be accurate. The $10,440 amount in the Kestenbaum decision was not an award of arrears but of retroactive support, with the sums previously paid by respondent not yet taken into account. Thus, the retroactive award was properly reduced by all payments made by respondent through the Support Collection Unit after September *25515, 1991 and before December 1, 1992. Concur—Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.